DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment dated 11/23/2020 has been entered and considered for this Office Action.

Response to Arguments
Applicant's arguments filed 11/23/2020 have been fully considered but they are not persuasive.
Applicant argues that Sarna does not teach “inserting a device into the tract where the device is configured with an endoscope that permits visualization, the device further including a channel; [and] visualizing the tract or the anatomical region using the endoscope; navigating the device and endoscope through the tract” as recited in claim 1. Applicant’s argument is based on Sarna’s alleged teachings of alternate teachings regarding lighting/imaging of the catheter and guidewire with regards to steps 1004 and 1006 as shown in Fig. 10.
First, it is noted that Applicant appears to have misconstrued the grounds of rejection. The hysteroscope and the catheter may be one and the same (implied by “The present invention proposes to use the hysteroscope's working channel, in certain embodiment of the present invention. Once gynecologists or reproductive endocrinologists own or lease a hysteroscope (and the associated capital equipment), they are free to use the inventive procedures of the present invention using the working channel of the hysteroscope because they are unlimited in terms of which procedures they may conduct using their hysteroscope. It is noteworthy that the working channel of any catheter, which can visualize and gain access to the ostia of the fallopian tubes within the uterus, may be utilized by the present invention.” ¶ [0046]). Otherwise, even if they are different elements, the hysteroscope may read on the claimed device; or the hysteroscope and the catheter may collectively read on the claimed device.
Second, the hysteroscope (as the claimed device or at least part of the claimed device) has a working channel (¶ [0046]). It is understood by the ordinarily skilled artisan that the hysteroscope is inserted into the tract at step 1002 in order to establish a channel (i.e., the hysteroscope’s working channel) from outside the female anatomy to a proximal region of a fallopian tube or a fallopian tube ostia within the uterus (see ¶ [0046], [0102], [0103], [0095]). Therefore Sarna teaches inserting a device into the tract, the device further including a channel, and navigating the device through the tract.
Third, Sarna further teaches steering a guidewire through the channel (i.e., the working channel of the hystereoscope, which could be the working channel of the catheter as discussed above) in step 1004 (Fig. 10). Further the guidewire is capable of imaging and therefore reads on the claimed endoscope. In this sense, Sarna can be considered to further teach that the device is configured with an endoscope that permits visualization; and further teaches navigating the endoscope through the tract (via the working channel of the hysteroscope).

Therefore Sarna teaches “inserting a device into the tract where the device is configured with an endoscope that permits visualization, the device further including a channel; [and] visualizing the tract or the anatomical region using the endoscope; navigating the device and endoscope through the tract” as recited in claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 9-11, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Sarna, US 2013/0296686 A1 in view of Berci, US Patent 4,846,153.
Regarding claim 1, Sarna, US 2013/0296686 A1 (hereinafter “Sarna”) teaches a method of performing a medical procedure within an anatomical region (fallopian tube or ostium thereof) through a tract (vagina/uterus) leading to the anatomical region, the method comprising:
inserting a device (hysteroscope/catheter) into the tract where the device is configured with an endoscope (guidewire 334; see footnote1) that permits visualization (imaging), the device further including a channel (working channel of the hysteroscope/catheter), (“Preferred embodiments of the present invention recognize that to carry out certain initial steps of the inventive procedures, conventional diagnostic procedures may be relied upon to an extent. By way of example, certain inventive procedures require visualization of the openings (ostia) of the fallopian tubes in the uterus so that the tubes may be accessed. Those skilled in the art will recognize that although conventional hysteroscopes were primarily used to evaluate and maintain the health of a uterus, due to recent advancements in less invasive sterilization procedures such as Essure and Adiana (during which the tube is purposely occluded), a large numbers (e.g., up to 7,500 for the Essure alone) of gynecologists and reproductive endocrinologists have adopted the hysteroscopes to visualize, and trans-vaginally access, the fallopian tube. The present invention proposes to use the hysteroscope's working channel, in certain embodiment of the present invention. Once gynecologists or reproductive endocrinologists own or lease a hysteroscope (and the associated capital equipment), they are free to use the inventive procedures of the present invention using the working channel of the hysteroscope because they are unlimited in terms of which procedures they may conduct using their hysteroscope. It is noteworthy that the working channel of any catheter, which can visualize and gain access to the ostia of the fallopian tubes within the uterus, may be utilized by the present invention.” ¶ [0046]; steps 1002-1004, Fig. 10; “Preferably process 1000 begins in step 1002, which involves establishing a channel from outside a female anatomy to a proximal region of a fallopian tube or a fallopian tube ostia within uterus. Step 1002 is substantially similar to the imaging aspect of step 902 of FIG. 9. Next, step 1004 includes steering a guidewire through the channel to a target location within a lumen of a fallopian tube and the guidewire capable of providing light or imaging. By way of example, guidewire 334 in FIG. 4A is bundle of optical fiber capable of providing light or imaging a fallopian tube.” ¶ [0102]-[0103]; “FIG. 9 shows a process flow diagram 900, according to one embodiment of the present invention that uses a hydraulic propulsion mechanism for diagnostic imaging. Preferably process 900 begins in step 902, which involves establishing a channel from outside a narrow body lumen to a proximal region of the narrow body lumen or a region that is proximate to the narrow body lumen. By way of example, a hysteroscope is used to visualize and gain access to the ostia of the fallopian tubes within uterus. In this case, the working channel of the hysteroscope establishes the channel of step 902 from outside the fallopian tube to the ostia of the fallopian tube within uterus.” ¶ [0095]
visualizing the anatomical region (fallopian tube or ostium thereof) using the endoscope (step 1008, Fig. 10; “Then, another step 1008 includes imaging the fallopian tube using the guidewire and the catheter. By way of example, imaging as required by this step is carried out by positioning guidewire 334 of FIG. 4A relative to the catheter (e.g., catheter 304 of FIG. 4A) so that the correct amount and angle of light illuminates the portion of fallopian tube being imaged. Furthermore, a protective shield (e.g., shield 330 of FIG. 4A) is positioned so that the appropriate focal length is achieved between the fallopian tube wall and the imaging portion (e.g., imaging portion 308 of FIG. 4A).” ¶ [0105]);
navigating the device and endoscope through the tract (steps 1002 and 1004, Fig. 10; “Preferably process 1000 begins in step 1002, which involves establishing a channel from outside a female anatomy to a proximal region of a fallopian tube or a fallopian tube ostia within uterus. Step 1002 is substantially similar to the imaging aspect of step 902 of FIG. 9.” ¶ [0102]; it is understood that that the aforementioned channel is the working channel of the hysteroscope/catheter as discussed above in ¶ [0046]; thus, “establishing [the working channel of the hysteroscope/catheter] from outside a female anatomy to a proximal region of a fallopian tube or a fallopian tube ostia within uterus” implies that the hysteroscope/catheter is navigated through the vagina/uterus; further see ¶ [0095]; further, step 1004 recites steering a guidewire through the channel to the target location (and thus through the tract) wherein the guidewire is capable of providing imaging, and therefore reads on navigating the endoscope through the tract, Fig. 10
positioning a distal region of the channel in a target location (the fallopian tube or ostium thereof as discussed above; implied from imaging thereof) and using visualization from the endoscope to guide the device to the target location (the images can be considered to guide the device to the target location because the images themselves reveal localization/position information of the device; e.g., it is understood that discernable landmarks in the image can act of localization/position cues regarding where the device is);
removing the endoscope (step 1010, Fig. 10; “After step 1008, step 1010 includes removing the guidewire from the channel. Continuing with the guidewire example of FIG. 4A, guidewire 344 is removed from the hysteroscope's working channel referenced in step 1002 of FIG. 10. This allows the guidewire channel to be used for delivery of therapy.” ¶ [0106]);
advancing a medical device (e.g., “additional therapeutic catheter or in liquid form” ¶ [0107] reads on a medical device) through the channel to the target location after removing the endoscope from the channel (step 1012 which is after step 1010, Fig. 10; “Next step 1012 includes introducing regional therapy to the fallopian tube through the channel. Therapy in this step is preferably introduced by way of an additional therapeutic catheter or in liquid form through the guidewire channel discussed above.” ¶ [0107]); and
performing a medical procedure (e.g., “applying an anti-inflammatory agent in liquid form […]” ¶ [0108] reads on a medical procedure) in the anatomical region with the medical device (step 1014, Fig. 10; “Process 1000 preferably comes to an end in step 1014, which involves treating the fallopian tube using the regional therapy or the catheter. Therapy in this step is preferably one therapeutic solution selected from a group consisting of applying an anti-inflammatory agent in liquid form, introducing a drug-coated balloon (e.g., coated with an anti-inflammatory), introducing a bio-absorbable stent and flushing with saline to remove debris from the fallopian tube.” ¶ [0108]).
Although Sarna neither teaches positioning the distal region of the channel in a target location while2 using visualization from the endoscope to guide the device to the target location, nor removing the endoscope while2 maintaining the distal region of the channel at the target location, this is known from Berci which teaches a technique to guide or confirm placement of a device (endotracheal tube) through a tract (mouth) at a target location (trachea) using an endoscope by:
positioning the endoscope in a channel (lumen) of the device (“a novel and useful endoscope which is positioned in the lumen of an endotracheal tube” col. 3, lines 39-40);
visualizing the tract or anatomical region using the endoscope (“The distal or forward tip end portion of the endoscope and the surrounding endotracheal tube can be precisely located and afford the prac[ti]tioner a clear and enlarged visualization of the patient's anatomical features” col. 3, lines 40-44)
navigate the device through a tract and positioning a distal region of the channel in the target location while using visualization from the endoscope to guide the device to the target location (col. 7, lines 1-43; e.g., “[w]hen the patient’s vocal cords are visualized, the distal end of the endoscope and the endotracheal tube can be carefully advanced through this delicate structure with ease and without inducing patient trauma. Entering the patient’s trachea, the endoscope and the endotracheal tube are advanced until the bifurcation of the trachea is visualized. At this point of the intubation process, further advancement of the endoscope is stopped and the thumb control is released on the bendable distal portion of the endoscope sheath member. With the endoscope properly positioned, the position of the endotracheal tube is adjusted toward the distal end of the endoscope until it is properly located in the patient's trachea.” col. 7, lines 30-43); and
removing the endoscope while maintaining the distal region of the channel at the target location (“When the endoscope with the surrounding endotracheal tube is successfully guided to the optimal location, just above the tracheal bifurcation, the endotracheal tube is held in place and the endoscope is withdrawn” col. 4, lines 29-32; “At this point, the endoscope cab [sic] be withdrawn from the patient's trachea through the endotracheal tube” col.7, lines 43-45).

A finding that the prior art contained a "base" device (method, or product) upon which the claimed invention can be seen as an "improvement":
As discussed above, the method of Sarna can be considered a “base” method upon which the claimed invention can be seen as an "improvement" because the claimed invention includes details of how an endoscope may be used to navigate a device and/or confirm placement of the distal region of the channel of the device at a target location; particularly, including as step of positioning a distal region of the channel in a target location while using visualization form the endoscope to guide the device to removing the endoscope while maintaining the distal region of the channel at the target location.

A finding that the prior art contained a known technique that is applicable to the base device (method, or product):
As discussed above, the Berci teaches a technique including details of how an endoscope may be used to navigate a device and/or confirm placement of the distal region of the channel of the device at a target location that is internal to the body and therefore not directly visible to a clinician from outside the body. This technique is also applicable to the base method (i.e., the method of Sarna) because the base method, as discussed above, is also concerned with properly placing/positioning the distal region of device channel (in this case the working channel of the catheter/hysteroscope as discussed above) at a target location (in this case proximal to the fallopian tube or ostium thereof as discussed above) using an endoscope (in this case the imaging guidewire which reads on an endoscope as discussed above).

A finding that one of ordinary skill in the art would have recognized that applying the known technique would have yielded predictable results and resulted in an improved method:
As discussed above, Sarna is concerned with properly placing/positioning the distal region of device channel at a target location using an endoscope.Thus, applying the known technique of Berci (i.e., positioning the endoscope in a channel of the device; visualizing the tract or anatomical region using through the endoscope; navigating the device through tract and positioning a distal region of the channel in the target location while using visualization from the endoscope to guide the device to the target location; and removing the endoscope while maintaining the distal region of the channel at the target location as discussed above) to Sarna would have resulted in:
inserting a device (hysteroscope/catheter 304) into the tract (vagina/uterusl) where device is configured with an endoscope (guidewire 334), the device further including a channel (working channel of the hysteroscope/catheter);
visualizing the tract or the anatomical region using the endoscope (as discussed above);
navigating device through the tract (as discussed above);
positioning a distal region of the channel in a target location (the fallopian tube or ostium thereof as discussed above) while using visualization from the endoscope to guide the device to the target location (from the technique of Berci);
removing the endoscope (as discussed above) while maintaining the distal region of the channel at the target location (from the technique of Berci);
advancing a medical device (e.g., an additional therapeutic catheter, etc.) using the channel to the target location after removing the endoscope from the channel (as discussed above); and
performing a medical procedure (e.g., one of “applying an anti-inflammatory agent in liquid form, introducing a drug-coated balloon (e.g., coated with an anti-inflammatory), introducing a bio-absorbable stent and flushing with saline to remove debris from the fallopian tube”. as discussed above) in the anatomical region with the medical device.
guidewire as discussed above) would have resulted in more accurate positioning of the distal region of the channel of the device (hysteroscope/catheter) at the target location compared to blind placement because the endoscope provides the clinician the ability to see the target location (fallopian tube or ostium thereof) inside the body and therefore confirm placement/positioning of distal region of the channel of device (working channel of the hysteroscope/catheter) at the target location in the same way the endoscope in Berci allows the clinician to see the target location (the trachea) in the body to confirm placement/positioning of distal region of the channel device at the trachea. Further, removing the endoscope, while maintaining the distal region of the channel at the target location would further ensure that a more positionally accurate localized treatment because it would prevent or avoid inadvertent movement of the distal region of the device that may otherwise occur during the removal of the endoscope.

Whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness:
The ordinarily skilled artisan would have recognized that a more positionally accurate localized treatment would have been advantageous –and thus would have provided motivation to the ordinarily skilled artisan to apply the technique of Berci to Sarna– because it would have resulted in a more efficient treatment because the 
 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Sarna by positioning the distal region of the channel at the target location while using visualization from the endoscope to guide the device to the target location, and removing the endoscope while maintaining the distal region of the channel at the target location because it would have merely involved applying a known technique (i.e., the technique of Berci which involves positioning a distal region of a channel of a device at a target location while using visualization from an endoscope to guide the device to the target location, and removing the endoscope while maintaining the distal region of the channel at the target location) to a known device (method, or product) ready for improvement (i.e., the method of Sarna which includes positioning the distal region of the channel at the target location; using visualization from the endoscope to guide the device to the target location; and removing the endoscope) to yield predictable results (e.g., more positionally accurate localized treatment). The ordinarily skilled artisan would have been motivated to make this modification in order to realize a more efficient treatment.

Regarding claim 2, Sarna modified by the teachings of Berci teaches the invention of claim 1 as discussed above; further, since the visualization from the endoscope is used to guide the device to the target location (which implies a visual analysis of some sort; i.e., content of the image is used to guide the device) and the position of the device determines/affects where the medical procedure (i.e., treatment) is applied/performed, then modified invention of Sarna teaches performing a visual analysis using the endoscope, where the visual analysis affects the medical procedure.

Regarding claim 3, Sarna modified by the teachings of Berci teaches the invention of claim 2 as discussed above; further, acquiring the image itself (e.g., acquiring an optical image via a CCD sensor and light source, ¶ [0055] of Sarna) can be considered to read on measuring at least one parameter because the optical image reads on measuring reflectance of the tissue.

Regarding claim 9, Sarna modified by the teachings of Berci as discussed above teaches the invention of claim 1; further, Sarna teaches distending the anatomical region using a fluid based distension (“The solution lumen is designed to provide a solution, which facilitates sensing carried out by the sensing portion. The solution is also designed to flush the fallopian tube, ridding it of residual blood and mucous, which obscures the image. Furthermore, presence of the solution facilitates in the expansion of the fallopian tube and thereby reduces the chance of causing a perforation.” ¶ [0084]).

Regarding claim 10, Sarna modified by the teachings of Berci as discussed above teaches the invention of claim 9; further, Sarna teaches the step of distending the anatomical region is used for visualizing an interior surface of the anatomical region and “The solution lumen is designed to provide a solution, which facilitates sensing carried out by the sensing portion. The solution is also designed to flush the fallopian tube, ridding it of residual blood and mucous, which obscures the image. Furthermore, presence of the solution facilitates in the expansion of the fallopian tube and thereby reduces the chance of causing a perforation.” ¶ [0084]).

Regarding claim 11, Sarna modified by the teachings of Berci as discussed above teaches the invention of claim 1; further, Sarna teaches removing one or more materials from the anatomical region (“The solution lumen is designed to provide a solution, which facilitates sensing carried out by the sensing portion. The solution is also designed to flush the fallopian tube, ridding it of residual blood and mucous, which obscures the image. Furthermore, presence of the solution facilitates in the expansion of the fallopian tube and thereby reduces the chance of causing a perforation.” ¶ [0084]; “flushing with saline to remove debris from the fallopian tube”, ¶ [0108]; “With respect to the drug-coated inflatable body, during an operational state of the catheter, when the inflatable body (such as a balloon) is expanded, debris found within the fallopian tube may be dislodged by the force it takes to expand the balloon”, ¶ [0084]).

Regarding claim 13, Sarna modified by the teachings of Berci as discussed above teaches the invention of claim 1; further, as discussed above, Sarna teaches the device is a hysteroscope/catheter (see claim 1 above) which reads on an elongate working channel of the hysteroscope/catheter, as discussed above regarding claim 1).

Claims 4-8 are rejected under 35 U.S.C. 103 as being unpatentable over Sarna in view of Berci as applied to claims 1 and 3 above, and further in view of Edwards, US 6,002,968.
Regarding claim 4, the method of Sarna modified in view of the teachings of Berci as discussed above teaches the invention of claims 1; but does not teach introducing the endoscope to the anatomical region using the channel after performing the medical procedure.
As discussed above, visualizing through the endoscope (guidewire) involves introducing the endoscope to the anatomical region using the channel (see above regarding claim 1).
Edwards, US 6,002,968 (hereinafter “Edwards”) teaches that after performing a medical procedure (i.e., after delivering a treatment to the endometrium) a second diagnosis (e.g., visualization) can be performed in order to provide an indication of whether a second phase of treatment should be conducted (col. 9, lines 26-36).
The ordinarily skilled artisan would have recognized that a second diagnosis after treatment in the modified Sarna invention can be accomplished by merely (re)introducing the endoscope (i.e., guidewire) to the anatomical region using the channel because the modified Sarna invention teaches visualizing by introducing the endoscope to the anatomical region using the channel.

A finding that the prior art included each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference:
The prior art included the elements of claim 1 (see above regarding claim 1). The prior art further included performing a second diagnosis (i.e., visualization) after performing a medical procedure (i.e., after delivering a treatment to the endometrium) as discussed above. The prior art further included that visualization involved introducing the endoscope to the anatomical region using the channel as discussed above.

A finding that one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately:
The ordinarily skilled artisan could have combined the elements as claimed (i.e., performing a visualization (involving introducing the endoscope to the anatomical region using the channel) after performing the endometrial treatment) by known methods because it is known from Edwards to provide a second diagnosis (visualization such as by use of an endoscope) after performing endometrial treatment and it is known from the modified Sarna invention that visualization may be accomplished by introducing the endoscope to the anatomical region using the channel. Combined, introducing the endoscope to the anatomical region using the channel continues to be used for visualization, and the second diagnosis (i.e., visualization) after performing a medical procedure (i.e., after delivering a treatment to the endometrium) as taught by Edwards 

A finding that one of ordinary skill in the art would have recognized that the results of the combination were predictable:
By combining the elements as discussed above the ordinarily skilled artisan would have recognized that introducing the endoscope to the anatomical region using the channel after performing the treatment (e.g., applying anti-inflammatory agent, etc. as discussed above regarding claim 1), this can provide for an indication of whether a second phase of treatment should be conducted.
Whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness:
By repeating the visualization after treatment to determine whether a second phase of treatment should be conducted, the ordinarily skilled artisan would have recognized that a complete treatment can be ensured.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further include a step of introducing the endoscope (guidewire) to the anatomical region using the channel after performing the treatment because it would have merely involved combing prior art elements according to known methods to yield predictable results as discussed above. The ordinarily skilled 

Regarding claims 5-8, the method of Sarna modified in view of the teachings of Berci as discussed above teaches the invention of claims 1 and 3, but does not teach, confirming an effect of the medical procedure using the endoscope; performing a second medical procedure using the medical device; using the endoscope to visualize the anatomical region before and after performing the medical procedure; estimating a change in the anatomical region due to the medical procedure (wherein the change in the anatomical region due to the medical procedure is used for one or more of: to determine the necessity of a second medical procedure using the working device, to confirm the effect of the medical procedure, to estimate the outcome of the medical procedure).
Edwards teaches confirming an effect of the medical procedure (endometrial treatment) using the endoscope (second diagnosis: visualization via an endoscope); performing a second medical procedure using the medical device (repeating the endometrial treatment); using the endoscope to visualize the anatomical region before and after performing the medical procedure (first and second diagnosis); and estimating a change in the anatomical region due to the medical procedure  to determine the necessity of a second medical procedure using the medical device (second diagnosis to determine whether a second phase of endometrial treatment is should be conducted). [See col. 8, line 49—col. 9, line 40].

A finding that the prior art contained a "base" device (method, or product) upon which the claimed invention can be seen as an "improvement":
As discussed above, the method of Sarna modified by the teachings of Berci can be considered a “base” method upon which the claimed invention can be seen as an "improvement" because the claimed invention includes further details of a feedback loop by performing visualizing the anatomical region twice (before and after the medical procedure) to determine the necessity of performing a second medical procedure and performing the second medical procedure should it be necessary. This feedback loop allows the clinician to ensure completeness/effectiveness of treatment.

A finding that the prior art contained a known technique that is applicable to the base device (method, or product):
As discussed above, Edwards teaches the aforementioned feedback technique to ensure completeness/effectiveness of a medical treatment. This technique is also applicable to the base method (i.e., method of Sarna modified by the teachings of Berci as discussed above) because the base method is also concerned with a medical treatment and therefore would a concern for ensuring completeness/effectiveness thereof exists.

A finding that one of ordinary skill in the art would have recognized that applying the known technique would have yielded predictable results and resulted in an improved method:


Whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness:
By applying the feedback technique to the modified Sarna invention, the ordinarily skilled artisan would have recognized that a complete treatment can be ensured which may reduce the need for follow-up treatments.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further confirm an effect of the treatment using the endoscope; performing a second treatment using the medical device; using the endoscope to visualize the anatomical region before and after performing the treatment; estimating a change in the anatomical region due to the treatment (wherein the change in the anatomical region due to the treatment is used to determine the necessity of a second treatment using the medical device) because it would have merely involved applying a known technique (i.e., the feedback technique of Edwards .

Claims 1-3, 9, 11, 13-19, and 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Chu et al., US 2010/0121319 A1 in view of Berci and Sarna.
Regarding claim 1, Chu teaches a method of performing a medical procedure (endometrial ablation, ¶ [0089]) within an anatomical region (uterus) through a tract leading to the anatomical region (vagina/uterocervical canal which leads to the uterus), the method comprising:
inserting a device (introducing sheath 138) into the tract where the device is configured with an endoscope that permits visualization (a hysteroscope is implied from hysteroscopy; “the desired depth of insertion of ablation device 100 and/or introducing sheath 138 is determined by one or more of uterine sounding, hysteroscopy and ultrasonography. Thereafter, the position of stopper 130 relative to the distal end of ablation device 100 and/or introducing sheath 138 is adjusted.” ¶ [0095]; ¶ [0104]), the device further including a channel (see Fig. 3);
visualizing the tract or the anatomical region using the endoscope (hysteroscopy/hysteroscopic guidance as discussed above, ¶ [0095], [0104]);
navigating the device and the endoscope through the tract (navigation/insertion of the device through the vagina/uterocervical canal into the uterus, see Figs. 2A-2B and 5A; navigation/insertion of the hysteroscope is implied from hysteroscopic guidance of the insertion of the device through the vagina/uterocervical canal into the uterus as discussed above);
positioning a distal region of the channel in a target location (endometrium/uterine fundus, see Figs. 2B, 5A), visualization from the endoscope guides the device to the target location (hysteroscopy/hysteroscopic guidance as discussed above);
advancing a medical device (ablation device 100 comprising antenna 104) using the channel to the target location within the anatomical region (“sheath 138 containing ablation device 100 is introduced inside the uterine cavity until stopper 130 touches the cervix as shown in FIG. 2B.”, ¶ [0089]; “In FIG. 5A, ablation device 100 located within introducing sheath 138 is introduced into the uterine cavity such that the distal end of introducing sheath 138 touches or is substantially adjacent to the fundus of the uterus” ¶ [0101]); and
performing a medical procedure in the anatomical region with the medical device (endometrial ablation: “energy such as microwave energy is delivered to the endometrium for ablating the endometrium” ¶ [0089]; “in the step shown in FIG. 5C, ablation device 100 is used to ablate the uterine endometrium” ¶ [0101]).
As discussed above, Chu teaches that the endoscope (i.e., the hysteroscope) may be used to visually guide or confirm placement of the device (introducing sheath 138) but does not provide details regarding positioning the channel in the target location while using visualization from the endoscope to guide the device to the target location; removing the endoscope while maintaining the distal region of the channel at the target location; and advancing the medical device through the channel to the target location after removing the endoscope from the channel.
Berci teaches a technique to guide or confirm placement of a device (endotracheal tube) through a tract (mouth) at a target location (trachea) using an endoscope by:
positioning the endoscope in a channel (lumen) of the device (“a novel and useful endoscope which is positioned in the lumen of an endotracheal tube” col. 3, lines 39-40);
visualizing the tract or anatomical region using the endoscope (“The distal or forward tip end portion of the endoscope and the surrounding endotracheal tube can be precisely located and afford the prac[ti]tioner a clear and enlarged visualization of the patient's anatomical features” col. 3, lines 40-44)
navigate the device and the endoscope through a tract and positioning a distal region of the channel in the target location while using visualization from the endoscope to guide the device to the target location  (col. 7, lines 1-43);
removing the endoscope while maintaining the distal region of the channel at the target location (“When the endoscope with the surrounding endotracheal tube is successfully guided to the optimal location, just above the tracheal bifurcation, the endotracheal tube is held in place and the endoscope is withdrawn” col. 4, lines 29-32; “At this point, the endoscope cab [sic] be withdrawn from the patient's trachea through the endotracheal tube” col.7, lines 43-45).

A finding that the prior art contained a "base" device (method, or product) upon which the claimed invention can be seen as an "improvement":
As discussed above, the method of Chu can be considered a “base” method upon which the claimed invention can be seen as an "improvement" because the claimed invention includes details of how an endoscope may be used to navigate a device and/or confirm placement of the distal region of the channel of the device at a target location; particularly, including a step of removing the visualization component while maintaining the distal region of the channel at the target location, etc.

A finding that the prior art contained a known technique that is applicable to the base device (method, or product):
As discussed above, the Berci teaches a technique including details of how an endoscope may be used to navigate a device and/or confirm placement of the distal region of the channel of the device at a target location that is internal to the body and therefore not directly visible to a clinician from outside the body. This technique is also applicable to the base method (i.e., the method of Chu) because the base method, as discussed above, is also concerned with properly placing/positioning the distal region of device channel (in this case the distal end of the channel of introducing sheath 138) at a target location (in this case the endometrium/uterine fundus which is also internal to the body and therefore also not directly visible to the clinician from outside the body) using an endoscope (in this case the hysteroscope which is a type of endoscope).

A finding that one of ordinary skill in the art would have recognized that applying the known technique would have yielded predictable results and resulted in an improved method:
As discussed above, Chu is concerned with properly placing/positioning the distal region of device channel (in this case the distal end of the channel of introducing sheath 138) at a target location (in this case the endometrium/uterine fundus) using an endoscope (in this case the hysteroscope which is a type of endoscope). Thus, applying the known technique of Berci (i.e., positioning the endoscope in a channel of the device; visualizing the tract or anatomical region using through the endoscope; navigating the device (with the endoscope in the channel of the device) through tract and positioning a distal region of the channel in the target location while using visualization from the endoscope to guide the device to the target location; and removing the endoscope while maintaining the distal region of the channel at the target location) would have resulted in:
inserting a device (sheath 138) into the tract (vagina/uterocervical canal) where sheath 138 is configured with an endoscope (hysteroscope), the sheath 138 further including a channel;
positioning the hysteroscope into the channel of sheath 138;
visualizing the tract or the anatomical region using the hysteroscope;
navigating sheath 138 (with the hystetroscope in the channel of the sheath
positioning a distal region of the channel in a target location (at the endometrium) while using visualization from the hysteroscope to guide the device to the target location;
removing the hysteroscope while maintaining the distal region of the channel at the endometrium;
advancing a medical device (ablation device 100 comprising antenna 104) using the channel to the endometrium/uterine fundus; and
performing a medical procedure (endometrial ablation) in the anatomical region with ablation device 100.
Further, the ordinarily skilled would have recognized that applying the known technique of Berci to Chu as discussed above would have predictably resulted in a more accurate endometrial ablation because use of the hysteroscope as discussed above would have resulted in more accurate positioning of the distal region of the channel of sheath 138 at the target location compared to blind placement because the hysteroscope provides the clinician the ability to see the target location (the endometrium/uterine fundus) inside the body and therefore confirm placement/positioning of distal region of the channel of sheath 138 at the endometrium/uterine fundus in the same way the endoscope in Berci allows the clinician to see the target location (the trachea) in the body therefore confirm placement/positioning of distal region of the channel device at the trachea.

Whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness:


It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further provide the step of removing the hysteroscope while maintaining the distal region of the channel at the endometrium because it would have merely involved applying a known technique (i.e., the technique of Berci which involves inserting a visualization component in a channel of a device to navigate and confirm positioning of a distal region of the channel at a target location and removing the visualization component while maintaining the distal region of the channel at the target location) to a known device (method, or product) ready for improvement (i.e., the method of Chu) to yield predictable results (e.g., more accurate endometrial ablation). The ordinarily skilled artisan would have been motivated to make this modification in order to increase the efficiency of the endometrial ablation.

Chu modified by the teaching of Berci does not teach that the advancing the medical device through the channel to the target location within the anatomical region occurs after removing the endoscope from the channel.

fallopian tube or ostium thereof) through a tract (vagina/uterus) leading to the anatomical region, the method comprising:
inserting a device (hysteroscope/catheter) into the tract where the device is configured with an endoscope (guidewire 334; see footnote3) that permits visualization (imaging), the device further including a channel (working channel of the hysteroscope/catheter), (“Preferred embodiments of the present invention recognize that to carry out certain initial steps of the inventive procedures, conventional diagnostic procedures may be relied upon to an extent. By way of example, certain inventive procedures require visualization of the openings (ostia) of the fallopian tubes in the uterus so that the tubes may be accessed. Those skilled in the art will recognize that although conventional hysteroscopes were primarily used to evaluate and maintain the health of a uterus, due to recent advancements in less invasive sterilization procedures such as Essure and Adiana (during which the tube is purposely occluded), a large numbers (e.g., up to 7,500 for the Essure alone) of gynecologists and reproductive endocrinologists have adopted the hysteroscopes to visualize, and trans-vaginally access, the fallopian tube. The present invention proposes to use the hysteroscope's working channel, in certain embodiment of the present invention. Once gynecologists or reproductive endocrinologists own or lease a hysteroscope (and the associated capital equipment), they are free to use the inventive procedures of the present invention using the working channel of the hysteroscope because they are unlimited in terms of which procedures they may conduct using their hysteroscope. It is noteworthy that the working channel of any catheter, which can visualize and gain access to the ostia of the fallopian tubes within the uterus, may be utilized by the present invention.” ¶ [0046]; steps 1002-1004, Fig. 10; “Preferably process 1000 begins in step 1002, which involves establishing a channel from outside a female anatomy to a proximal region of a fallopian tube or a fallopian tube ostia within uterus. Step 1002 is substantially similar to the imaging aspect of step 902 of FIG. 9. Next, step 1004 includes steering a guidewire through the channel to a target location within a lumen of a fallopian tube and the guidewire capable of providing light or imaging. By way of example, guidewire 334 in FIG. 4A is bundle of optical fiber capable of providing light or imaging a fallopian tube.” ¶ [0102]-[0103]; “FIG. 9 shows a process flow diagram 900, according to one embodiment of the present invention that uses a hydraulic propulsion mechanism for diagnostic imaging. Preferably process 900 begins in step 902, which involves establishing a channel from outside a narrow body lumen to a proximal region of the narrow body lumen or a region that is proximate to the narrow body lumen. By way of example, a hysteroscope is used to visualize and gain access to the ostia of the fallopian tubes within uterus. In this case, the working channel of the hysteroscope establishes the channel of step 902 from outside the fallopian tube to the ostia of the fallopian tube within uterus.” ¶ [0095]);
visualizing the anatomical region (fallopian tube or ostium thereof) using the endoscope (step 1008, Fig. 10; “Then, another step 1008 includes imaging the fallopian tube using the guidewire and the catheter. By way of example, imaging as required by this step is carried out by positioning guidewire 334 of FIG. 4A relative to the catheter (e.g., catheter 304 of FIG. 4A) so that the correct amount and angle of light illuminates the portion of fallopian tube being imaged. Furthermore, a protective shield (e.g., shield 330 of FIG. 4A) is positioned so that the appropriate focal length is achieved between the fallopian tube wall and the imaging portion (e.g., imaging portion 308 of FIG. 4A).” ¶ [0105]);
navigating the device and the endoscope through the tract (steps 1002 and 1004, Fig. 10; “Preferably process 1000 begins in step 1002, which involves establishing a channel from outside a female anatomy to a proximal region of a fallopian tube or a fallopian tube ostia within uterus. Step 1002 is substantially similar to the imaging aspect of step 902 of FIG. 9.” ¶ [0102]; it is understood that that the aforementioned channel is the working channel of the hysteroscope/catheter as discussed above in ¶ [0046]; thus, “establishing [the working channel of the hysteroscope/catheter] from outside a female anatomy to a proximal region of a fallopian tube or a fallopian tube ostia within uterus” implies that the hysteroscope/catheter is navigated through the vagina/uterus; further see ¶ [0095]; further, step 1004 recites steering a guidewire through the channel to the target location (and thus through the tract) wherein the guidewire is capable of providing imaging, and therefore reads on navigating the endoscope through the tract, Fig. 10);
positioning a distal region of the channel in a target location (the fallopian tube or ostium thereof as discussed above; implied from imaging thereof) and using visualization from the endoscope to guide the device to the target location (the images can be considered to guide the device to the target location because the images themselves reveal localization/position information of the device; e.g., it is understood that discernable landmarks in the image can act of localization/position cues regarding where the device is);
removing the endoscope (step 1010, Fig. 10; “After step 1008, step 1010 includes removing the guidewire from the channel. Continuing with the guidewire example of FIG. 4A, guidewire 344 is removed from the hysteroscope's working channel referenced in step 1002 of FIG. 10. This allows the guidewire channel to be used for delivery of therapy.” ¶ [0106]);
advancing a medical device (e.g., “additional therapeutic catheter or in liquid form” ¶ [0107] reads on a medical device) through the channel to the target location after removing the endoscope from the channel (step 1012 which is after step 1010, Fig. 10; “Next step 1012 includes introducing regional therapy to the fallopian tube through the channel. Therapy in this step is preferably introduced by way of an additional therapeutic catheter or in liquid form through the guidewire channel discussed above.” ¶ [0107]); and
performing a medical procedure (e.g., “applying an anti-inflammatory agent in liquid form […]” ¶ [0108] reads on a medical procedure) in the anatomical region with the medical device (step 1014, Fig. 10; “Process 1000 preferably comes to an end in step 1014, which involves treating the fallopian tube using the regional therapy or the catheter. Therapy in this step is preferably one therapeutic solution selected from a group consisting of applying an anti-inflammatory agent in liquid form, introducing a drug-coated balloon (e.g., coated with an anti-inflammatory), introducing a bio-absorbable stent and flushing with saline to remove debris from the fallopian tube.” ¶ [0108]).


A finding that the prior art contained a "base" device (method, or product) upon which the claimed invention can be seen as an "improvement":
Chu modified in view of Berci can be considered a base method upon which the claimed invention can be seen as an improvement because Chu in view of Berci does not teach that the advancing the medical device through the channel to the target location within the anatomical region occurs after removing the endoscope from the channel.

A finding that the prior art contained a known technique that is applicable to the base device (method, or product):
As discussed above, Sarna teaches a technique of advancing the medical device through the channel to the target location within the anatomical region occurs after removing the endoscope from the channel..

A finding that one of ordinary skill in the art would have recognized that applying the known technique would have yielded predictable results and resulted in an improved method:
As discussed above, Chu modified in view of the teachings of Berci is concerned with properly placing/positioning the distal region of device channel (lumen of a sheath) at a target location. A tool/medical device (hysteroscope) is inserted into the channel to aid in positioning the device at the target location. Once the device (sheath) is properly i.e., a technique of inserting a device into the tract where the device is configured with an endoscope that permits visualization, the device further including a channel; visualizing the anatomical region using the endoscope; navigating the device through the tract; positioning a distal region of the channel in a target location and using visualization from the endoscope to guide the device to the target location; removing the endoscope; advancing a medical device (e.g., “additional therapeutic catheter or in liquid form” ¶ [0107] reads on a medical device) through the channel to the target location after removing the endoscope from the channel (step 1012 which is after step 1010, Fig. 10; “Next step 1012 includes introducing regional therapy to the fallopian tube through the channel. Therapy in this step is preferably introduced by way of an additional therapeutic catheter or in liquid form through the guidewire channel discussed above.” ¶ [0107]); and performing a medical procedure in the anatomical region with the medical device) to the insertion, use, then removal of the endoscope (hysteroscope) with regards to the channel, and then the insertion of the medical device (ablation device) into the channel in the modified Chu invention would have resulted in:
inserting a device (sheath 138) into the tract (vagina/uterocervical canal) where sheath 138 is configured with an endoscope (hysteroscope), the sheath 138 further including a channel;
positioning the hysteroscope into the channel of sheath 138;
visualizing the tract or the anatomical region using the hysteroscope;
navigating sheath 138 (with the hysteroscope inserted in the channel of the sheath) through the uterocervical canal;
positioning a distal region of the channel in a target location (at the endometrium) while using visualization from the hysteroscope to guide the device to the target location;
removing the hysteroscope while maintaining the distal region of the channel at the endometrium;
advancing a working device (ablation device 100 comprising antenna 104) through the channel to the endometrium/uterine fundus, after removing the hysteroscope from the channel; and
performing a medical procedure (endometrial ablation) in the anatomical region with ablation device 100.
Further, the ordinarily skilled would have recognized that applying the known technique of Sarna to Chu modified by Berci as discussed above would have predictably allowed for a smaller device/device lumen by sharing the channel of the device for the hysteroscope and the ablation device in a time-multiplexed manner (i.e., using the channel for one device at a time).

Whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness:
By reducing the overall size of the device, patient discomfort due to insertion of the device in the tract can be advantageously reduced.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the Chu in view of Berci by advancing the medical device using the channel while the endoscope is removed from the channel because it would have merely involved applying a known technique (a technique of inserting, using, then removing tools/medical devices one at a time. Particularly, advancing a medical device through the channel to the target location after removing the endoscope from the channel, as taught by Sarna) to a known device (method or product) ready for improvement (i.e., the insertion, use, then removal of the endoscope (hysteroscope) with regards to the channel, and then the insertion of the medical device (ablation device) into the channel in the modified Chu invention) to yield predictable results (e.g., reducing size of the device). The ordinarily skilled artisan would have been motivated to make this modification in order to reduce patient discomfort.

Regarding claim 2, using the hysteroscope to visually confirm placement/positioning of the distal region of the channel of sheath 138 (as discussed above regarding claim 1) would read on performing visual analysis using the endoscope because visual confirmation involves visual analysis. Further, the confirmation would affect the medical procedure (i.e., the endometrial ablation) because the confirmation ensures that the distal region of the channel of sheath 138 is properly placed/positioned at the endometrium/uterine fundus.

claim 3, using the hysteroscope to visually confirm placement/positioning of the distal region of the channel of sheath 138 relative to the endometrium/uterine fundus would read on “checking an anatomical or pathological landmark” because the endometrium/uterine fundus is an anatomical landmark.

Regarding claim 9, Chu further teaches distending the anatomical region using fluid based distension (“The fluid transport lumen may be used for […] introducing gases inside the uterus such as carbon dioxide for distending the uterine cavity or detecting perforation of the uterus” ¶ [0082]).

Regarding claim 11, Chu further teaches removing one or more materials from the anatomical region through the channel (“A lumen of sheath 138 is in fluid connection with a port that forms a first connection 132. First connection 132 may be connected to any external modality disclosed herein. In one embodiment, first connection 132 is designed to connect to a source of suction. Thus the user can apply suction inside the uterine cavity using the combination of ablation device 100 and sheath 138.” ¶ [0089]; applying a suction to the uterus would remove fluid materials such as gases/liquids from the uterus).

Regarding claim 13, the channel of Chu may be considered a sheath (sheath 138, see above regarding claim 1) or an elongate device comprising a lumen (because it is longer than wider and has a lumen as discussed above regarding claim 1).

claim 14, Chu further teaches confirming the position and deployment of the ablation device 100 (“In step 114, the critical pre-ablation parameters needed for the safety and efficacy of the procedure are verified. For example, placement of antenna 104 in the uterine cavity may be confirmed. The placement and/or the orientation of antenna 104 may be verified by imaging or by accurately calculating the position and/or the orientation of the device. A perforation detection test may be performed to rule out ablation device-caused or naturally-present perforations of the uterus. This test may be carried out by detecting leaks of a fluid introduced into the uterine cavity. The proper contact of antenna 104 with the surface of the endometrium may be determined by imaging (e.g. ultrasound imaging) or other method such as measuring a physical parameter such as the temperature or impedance of adjoining tissue. In one embodiment, a vaginoscopic technique is used to insert ablation device 100 into the anatomy. In a vaginoscopic technique, a type of endoscope is used to visualize the vaginal canal. In this technique, a speculum is not used.” ¶ [0097]).

Regarding claim 16, confirming the position and/or deployment of the ablation device 100 comprises using an imagining modality (e.g., ultrasound imaging, vaginoscope, etc.), measuring temperature (of tissue) as discussed above regarding claim 14.

Regarding claim 15, Chu teaches that deployment of an antenna (antenna 104) of ablation device 100 along the longitudinal dimension is mechanically limited by stopper 130 (“Thereafter, the position of stopper 130 on sheath 138 is adjusted based on the uterine cavity length. Thereafter, sheath 138 containing ablation device 100 is introduced inside the uterine cavity until stopper 130 touches the cervix as shown in FIG. 2B. Stopper 130 enables the distal end of sheath to be positioned at a desired depth inside the uterine cavity.” ¶ [0089]). In this sense, inserting the ablation device 100 until stopper 130 reaches the cervix can be considered to read on confirming that the antenna 104 is deployed to the greatest longitudinal dimension that is mechanically possible in the anatomical region because the stopper 130 mechanically prevents any further insertion along that direction/dimension.

Regarding claim 17, Chu teaches confirming that the distal end of the ablation device 100 (i.e., antenna 104) is touching a distal end of the anatomical region (“The proper contact of antenna 104 with the surface of the endometrium may be determined by imaging (e.g. ultrasound imaging) or other method such as measuring a physical parameter such as the temperature or impedance of adjoining tissue.” ¶ [0097]).

Regarding claim 18, since confirmation of proper positioning/deployment of ablation device 100 is performed before ablation (see Fig. 4 of Chu which illustrates step 114 before step 116) it is implied that ablation does not commence until the proper positioning/deployment is confirmed. Thus, this has the effect of preventing the start of ablation if the position or deployment of the ablation device 100 is improper.

claim 19, stopper 130 in Chu may serve to seal a region between the channel and the tract or the anatomical region (“Stopper 130 may also act as a seal to create a fluid tight seal in the cervix.” ¶ [0089])

Regarding claim 21 Chu further teaches converting the ablation device 100 between (1) an undepolyed configuration when introduced using the channel (e.g., see Figs. 2A-2B; Fig. 5A) and (2) a deployed configuration inside the anatomical region (e.g., see Fig 2C; Fig. 5C).

Regarding claim 22, Chu further teaches that to undeploy the ablation device 100, the sheath 138 slides or passes over the antenna 104 to fold the antenna 104 to reduce a dimension thereof (“Thereafter, in the step shown in FIG. 5D, introducing sheath 138 is advanced distally over antenna 104. This collapses antenna 104 and causes ablation device 100 to be enclosed within introducing sheath 138.” ¶[0101]).

Regarding claim 23, as discussed above regarding claim 1 the anatomical region is the uterine cavity, the medical device is an endometrial ablation device, the tract is the uterocervical canal, and the visualization modality is a hysteroscope.

Regarding claim 24, Chu further teaches steering the device (sheath 138) to the anatomic region by using deflecting or steering elements (“Introducing sheath 138 may comprise one or more deflecting or steering elements” ¶ [0088]).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Chu in view of Berci and Sarna as applied to claim 1 above, and further in view of Gruber, US 2008/0245371 A1 (hereinafter “Gruber”).
Regarding claim 20, Chu further teaches a stiffening member to stiffen the channel (“One or more portions of introducing sheath 138 may comprise one or more stiffening elements such as jackets or braids or coatings to increase one or more of pushability/column strength, kink resistance and torqueability” ¶ [0088]) but does not teach inserting a tube into the channel to stiffen the channel.
Gruber teaches inserting a tube (stiffening wire) into a channel (shaft) to stiffen the channel (“The shaft may include variable stiffness along its length, and may allow the stiffness to be adjusted, such as through the insertion of a stiffening wire” ¶ [0081]). The ordinarily skilled artisan would have recognized that stiffening the channel would increase one or more of pushability/column strength, kink resistance and toqueability in view of the teachings of Chu.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify the invention of Chu in view of Berci and Sarna by inserting a tube into the channel to stiffen the channel, as taught by Gruber, in order to increase one or more of pushability/column strength, kink resistance and toqueability.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLIN T. SAKAMOTO whose telephone number is (571)272-4958.  The examiner can normally be reached on Monday - Friday, ~9AM-5PM Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH M. RAYMOND can be reached on (571) 270-1790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/COLIN T. SAKAMOTO/Examiner, Art Unit 3793                                                                                                                                                                                                        
/KATHERINE L FERNANDEZ/Primary Examiner, Art Unit 3793                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The guidewire 334 reads on an endoscope because it is an elongated instrument which can be introduced into the body to give a view, via imaging, of the body’s internal parts; see ¶ [0103].
        2 Here, “while” is being construed to mean simultaneously.
        3 The guidewire 334 reads on an endoscope because it is an elongated instrument which can be introduced into the body to give a view, via imaging, of the body’s internal parts; see ¶ [0103].